Citation Nr: 1442597	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  04-31 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and foot disorders.

3. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral arthritis.

4. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran performed verified active duty service from June 1975 to June 1978 and from August 1978 to March 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The claim was remanded by the Board in December 2008, in part, for further development of the issues listed on the title page, as well as entitlement to an earlier effective date for the award of service connection for bilateral pes planus and entitlement to a total disability rating based on individual unemployability.  

A May 2010 rating decision granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, effective October 30, 2006.  While the Veteran disagreed with the effective date in June 2010, he did not perfect a timely appeal.  The claim of entitlement to an earlier effective date for the award of a 50 percent rating for bilateral pes planus was also remanded in December 2008 for the issuance of a statement of the case, which the RO furnished in April 2010.  The Veteran thereafter again failed to perfect a timely appeal.  Hence, these issues are not before the Board.  38 U.S.C.A. § 7105 (West 2002).

As to the low back claim, the prior remand did not address whether new and material evidence had been received, but rather only addressed the fact that documents were missing from the claims file-specifically, an August 2008 VA Form 9.  That document has since been located and associated with the claims file; therefore, as indicated on the title page, the Board will now consider the new and material evidence issue.

The December 2008 remand also instructed the RO to schedule the Veteran for a personal hearing at the RO if, after locating the August 2008 VA Form 9, a hearing had been requested. The Veteran had indeed requested the opportunity to testify at a hearing, however, in February 2009, he withdrew his request.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a June 2014 appellate brief and VA treatment records from March 2011 to February 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  The Veterans Benefits Management System contains an unrelated rating decision.

The issues of entitlement to service connection for a low back disorder and entitlement to initial ratings in excess of 10 percent for patellofemoral arthritis of each knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence added to the record since an unappealed December 2000 rating decision denying entitlement to service connection for low back pain is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and foot disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is reopening and remanding the Veteran's claim of entitlement to service connection for a low back disorder, there is no need to address at this time whether VA has complied with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

The Veteran claims entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and foot disorders.  After reviewing all of the evidence of record available at the time of a December 2000 rating decision, which denied entitlement to service connection for low back pain, in light of the evidence submitted since that decision, the Board finds that new evidence raises a reasonable possibility of substantiating the appellant's claim.  In this regard, "Dr. M.," the Veteran's private physician, stated in a March 2009 letter than he believed that the appellant's current lumbar spasms were related to lower back strains he suffered in service, and that his lumbar spine has been chronically and permanently aggravated by his altered gait, a result of favoring in his knees and feet.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In light of this evidence, which arguably links the appellant's back disorder to service, the claim is reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected knee and foot disorders, is reopened.  



REMAND

Remand is required to obtain a current knee examination and a clarifying addendum opinion regarding the etiology of the appellant's low back disorder.  

In this regard, in finding that the Veteran's lower back disorder was not directly related to service, a January 2010 VA examiner stated that service treatment records were negative for complaints of back pain.  Significantly, however, a review of the Veteran's service treatment records shows a number of complaints of lower back pain-in January and February 1976, and January and February 1984, for example.  As an opinion based upon an inaccurate factual premise has no probative value, Reonal v. Brown, 5 Vet. App. 458, 461 (1993), further development is in order.  Moreover, the January 2010 examiner failed to offer a rationale for his conclusion that the Veteran's lower back disorder had not been caused by his service-connected pes planus or bilateral knee arthritis.  Nor did he address whether the service-connected disabilities had aggravated the lower back disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

Additionally, pursuant to the December 2008 Board remand, VA provided the Veteran with a knee examination in September 2009.  While a May 2010 VA examination also evaluated the severity of his patellofemoral arthritis, since then, in a December 2013 statement, the appellant has claimed that his knees have worsened.  As such, another examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded another VA examination to determine the current severity of his left and right knee patellofemoral arthritis.  In accordance with the guidance for evaluating knee disabilities, the examiner is to conduct a detailed examination of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to left and right knee patellofemoral arthritis.  The examiner must address the nature of any limitation of motion in each knee, address whether patellofemoral arthritis is responsible for instability in either knee, and if instability is due to arthritis, address its severity.  The examiner must be provided access to and must review the claims file, any Virtual VA file, and all Veterans Benefits Management System records.

2. Thereafter, forward the claims file to the VA examiner who prepared the January 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA physician examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  In answering the questions posed below, the examiner must also address Dr. M.'s March 2009 opinion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

* Is it at least as likely as not that any current low back disorder is related to the appellant's active duty service?  

* If not, is it at least as likely as not that any current low back disorder is caused by any service connected disorder, to include the Veteran's bilateral knee and foot disorders, and any associated gait abnormality?  

* If not, is it at least as likely as not that any current low back disorder is permanently aggravated by any service connected disorder, to include the Veteran's bilateral knee and foot disorders, and any associated gait abnormality?  

A full reasoned written rationale is required for any and all opinions expressed.  If the physician examiner determines that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


